DETAILED ACTION
	Claims 1-30 are present.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II and species of RebA (precursor steviol glycoside), RebD (target steviol glycoside), SEQ ID NO: 5 (second 5’UDP glycosyl transferase), 5’-UDP glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3’ ( species of claim 3), mechanical shock and S. cerevisiae in the reply filed on 01/15/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the separate classification as stated in the Office Action dated 09/15/2020 establishes a search burden wherein such classification is not challenged by the applicant.
The requirement is still deemed proper and is therefore made FINAL.
Since no rejections over prior art are raised herein, no claims are withdrawn in the interest of compact prosecution and Inventions I and II are rejoined and examined herein.  It is noted that the species election requirement still remains of record.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities:

The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, 8, 17-18, 20-25, 27 and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the 13-O-glucose" of a precursor steviol glycoside in line 2 and “the 19-O-glucose” of a precursor steviol glycoside in line 2.  There is insufficient antecedent basis for these limitations in the claim.  While a steviol glycoside necessarily has a glucose moiety, a steviol glycoside does not necessarily have a 13-O-glucose or a 19-O-glucose.  For example, the specification in Fig. 2A demonstrates a steveiol-13-O-glucoside that is a steviol glycoside that lacks a 19-O-glucose.  The specification, Fig. 2A, demonstrates a steviol-19-O-glucoside that is a steviol glycoside that lacks a 13-O-
Claim 7 recites “wherein the starting composition is contacted with the first 5’-UDP glycosyl transferase polypeptide in stoichiometric or excess amount.”  “Stoichiometric” is understood in the art as referring to the same mole amount of material of specific, discreet chemical reactants.  The recited “starting composition” has or may have several chemical components including plural steviol glycoside species and the possibility of a solvent such as water as chemical components of the starting composition.  As such, it is not clear to what constituent part of the recited starting composition (e.g. solvent, steviol, a specific steviol glycoside) serves as the basis for comparison to determine if a stoichiometric amount or excess amount of the first 5’UDP glycosyl transferase polypeptide is present.  For this reason, the ordinarily skilled artisan is unable to reasonably determine how to avoid infringement of claim 7. See MPEP 2173.02(II) (“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.”).  Further, it is noted that a 5’-UDP glycosyl transferase polypeptide is a catalyst and is not a reactant or substrate for any reaction for producing a steviol glycoside.  A catalyst is typically present at a much lower amount than any of the reactants involved in the catalyzed reaction, which is evidenced by the specification, for example, describing the transferase polypeptide present in a cell contacted with a steviol glycoside as recited in claim 11.  For this reason, the specification does not provide any guidance regarding in relation to what substance the recited 5’-UDP glycosyl transferase polypeptide is present at a stoichiometric or excess.
Claim 8 recites “wherein the starting composition is contacted with . . . UDP-glucose in stoichiometric or excess amount.”  The preceding claim language is understood as referring to the “starting composition” and UDP-glucose as being present in a stoichiometric or excess amount.  “Stoichiometric” is understood in the art as referring to the same mole amount of material of specific, discreet chemical reactants.  The recited “starting composition” has or may have several chemical components including plural steviol glycoside species and the possibility of a solvent such as water as chemical components of the starting composition.  As such, it is not clear to what constituent part of the e.g. solvent, steviol, a specific steviol glycoside) serves as the basis for comparison to determine if a stoichiometric amount or excess amount of UDP-glucose is present.  For this reason, the ordinarily skilled artisan is unable to reasonably determine how to avoid infringement of claim 8. See MPEP 2173.02(II) (“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.”). 
Claim 17 recites the limitation "the 5’-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the precursor steviol glycoside at its C-19 carboxyl group" in lines 4-5, the limitation “the 5’-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the precursor steviol glycoside at its C-13 hydroxyl group” in lines 6-7, and “the 5’-UDP glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3’ of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of the precursor steviol glycoside” in lines 8-10.  There is insufficient antecedent basis for these limitations in the claim.  Claim 17 depends from claims 1, 6 and 11 wherein the only polypeptide recited in any of claims 1, 6 and 11 is a “first uridine 5’-diphospho (UDP) glycosyl transferase capable of beta 1,2 glycosylation of a C2’ of the 13-O-glucose, the 19-O-glucose, or both” as recited in claim 1. However, the activity of the various “the 5’-UDP glycosyl transferase polypeptide[s]” directly recited in claim 17 are substantially different from the first 5’-UDP glycosyltransferase as recited in claim 1 such that the transferases indicated above do not have any reasonable antecedent basis in any of claims 1, 6 and 11.
Claim 18 recites the limitation "the second 5’-UDP glycosyltransferase polypeptide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 depends from claims 1, 6, 11 and 17.  However, none of these claims identify a “the second 5’-UDP glycosyltransferase polypeptide” such that there appears to be no express or inherent antecedent basis for “the second 5’-UDP glycosyltransferase.”
Claim 20 recites the limitation "the 5’UDP glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3’ of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of the precursor steviol glycoside " in lines 4-6.  There is insufficient antecedent basis for this limitation in the the 5-UDP glycosyl transferase polypeptide” directly recited in claim 20 is substantially different from the first 5’-UDP glycosyltransferase as recited in claim 1 such that the transferase directly recited in claim 20, lines 4-6, indicated above does not have any reasonable antecedent basis in any of claims 1, 6 and 11.
Claim 21 recites the limitation "the second 5’-UDP glycosyltransferase polypeptide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 21 depends from claims 1, 6, 11 and 20.  However, none of these claims identify a “the second 5’-UDP glycosyltransferase polypeptide” such that there appears to be no express or inherent antecedent basis for “the second 5’-UDP glycosyltransferase.
Claim 22 recites the limitation "the 5’-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the precursor steviol glycoside at its C-19 carboxyl group" in lines 4-5, and “the 5’-UDP glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3’ of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of the precursor steviol glycoside” in lines 6-8.  There is insufficient antecedent basis for these limitations in the claim.  Claim 22 depends from claims 1, 6 and 11 wherein the only polypeptide recited in any of claims 1, 6 and 11 is a “first uridine 5’-diphospho (UDP) glycosyl transferase capable of beta 1,2 glycosylation of a C2’ of the 13-O-glucose, the 19-O-glucose, or both” as recited in claim 1. However, the activity of the two “the 5-UDP glycosyl transferase polypeptide[s]” directly recited in claim 22 indicated above are substantially different from the first 5’-UDP glycosyltransferase as recited in claim 1 such that the transferases indicated above do not have any reasonable antecedent basis in any of claims 1, 6 and 11.
Claim 23 recites the limitation "the second 5’-UDP glycosyltransferase polypeptide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 23 depends from claims 1, 6, 11 and 22.  However, none of these claims identify a “the second 5’-UDP glycosyltransferase polypeptide” such that there appears to be no express or inherent antecedent basis for “the second 5’-UDP glycosyltransferase.”
the 5-UDP glycosyl transferase polypeptide[s]” directly recited in claim 22 indicated above are substantially different from the first 5’-UDP glycosyltransferase as recited in claim 1 such that the transferases indicated above do not have any reasonable antecedent basis in any of claims 1, 6 and 11.
Claim 25 recites the limitation "the second 5’-UDP glycosyltransferase polypeptide" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25 depends from claims 1, 6, 11 and 24.  However, none of these claims identify a “the second 5’-UDP glycosyltransferase polypeptide” such that there appears to be no express or inherent antecedent basis for “the second 5’-UDP glycosyltransferase.”
Claims 27 and 30 recites the limitation "the second 5’-UDP glycosyl transferase polypeptide" in line 3, the limitation “the 5’-UDP glycosyl transferase polypeptide capable of glycosylating steviol or the precursor steviol glycoside at its C-19 hydroxyl group in lines 6-7, “the 5’-UDP glycosyl transferase polypeptide capable of glycosylating the steviol or the precursor steviol glycoside at its C-13 hydroxyl group” in lines 10-11, and “the 5’-UDP glycosyl transferase polypeptide capable of beta 1,3 glycosylation of the C3’ of the 13-O-glucose, 19-O-glucose or both” in lines 14-15.  There is insufficient antecedent basis for these limitations in the claims.  Claim 27 depends from claim 1 and claim depends from claim 2 wherein the only polypeptide recited in claims 1 and 2 is a “first uridine 5’-diphospho (UDP) glycosyl transferase capable of beta 1,2 glycosylation of a C2’ of the 13-O-glucose, the 19-O-glucose, or both.” However, the activity of the various “the 5-UDP glycosyl transferase polypeptide[s]” directly recited in claims 27 and 30 are substantially different from the first 5’-UDP glycosyltransferase as recited in claim 1 or 2 and claims 1 and 2 further do not recite a “second 5’-UDP glycosyl transferase polypeptide” such that 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
Claim Scope
Independent claims 1 and 2 recite a genus of first uridine 5’-diphospho (UDP) glycosyl transferase polypeptides (herein “first UDP-glycosyl transferase”) required to have the following functional properties:
capable of beta 1,2 glycosylation of a C2' of the 13-O-glucose, the 19-O-glucose, or both the 13-O-glucose and the 19-O-glucose of a precursor steviol glycoside; and
capable of converting higher amounts of RebA to RebD compared to the UDP glycosyl transferase polypeptide having the amino acid sequence set forth in SEQ ID NO:5 under corresponding reaction conditions including specifically “at a rate that is at least 20 times faster” than the rate of RebA to RebD conversion of the UDP glycosyl transferase polypeptide having SEQ ID NO: 5.
Further, claim 1 directly recites inclusion within the recited genus of first UDP-glycosyl transferases a specifically recited subset of species functional to “transfer one or more sugar moieties from the one or more UDP-sugars to the steviol.”  Although it is noted that the preceding is not required of all members of the recited genus of first UDP-glycosyl transferase polypeptides, independent claim 1 nevertheless specifically recites and claims a first UDP-glycosyl transferase having activity to both 1) capable of beta 1,2 glycosylation of a C2' of the 13-O-glucose, the 19-O-glucose, or both, and 2) “transfer one or more sugar moieties from the one or more UDP-sugars to the steviol.”
Guidance provided by the specification and analysis
First UDP-glycosyl transferases having capability to glycosylate steviol and C2’ of the 13-O- or 19-O-glucose of a steviol glycoside.
Steviol is a discrete chemical species having empirical formula C20H30O3 as shown in Fig. 1 of the specification.  Fig. 2A of the specification describes two transferase enzymes, UGT85C2 and UGT74G1 capable of glycosylating steviol.  Fig. 2A of the specification appears to describe two transferases, EUGT11 and UGT91D2e, capable of beta glycosylation of the C2’ position of a 13-O-glucose and/or 19-O-glucose of a steviol glycoside primarily by converting steviol-13-O-glucoside to steviol-1,2-bioside or rubusoside to stevioside.  
UGT85C2 and UGT74G1 are not described by the specification as having an activity to transfer a glucose or other sugar moiety to the C2’ position of a 13-O-glucose and/or 19-O-glucose of a steviol glycoside. 

“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”  The transfer of a glucose or other sugar moiety directly to the 13 or 19 position of steviol is a substantially different reaction than the transfer of a glucose or other sugar moiety to the C2’ position of a glucose moiety that is attached to a stevioside, since the spatial position of the functional group to form a bond with the glucose/sugar moiety is substantially different within the active site of an enzyme.  This is directly evidenced by the specification describing one group of enzymes (UGT85C2 and UGT74G1) for glycosylation of steviol and another structurally separate group of enzymes (EUGT11 and UGT91D2e) for glycosylation of the C2’ position of a glucose moiety of a steviol glycoside, and the description in the specification, page 104, line 13, that “EUGT11 and UGT91D2e were not able to use steviol as a substrate.” 
In view of the above, the specification does not suggest a single enzyme species of first UDP-glycosyl transferase having capability both to glycosylate steviol and glycosylate the C2’ of a 13-O- or 19-O-glucose of a steviol glycoside. Rather, the specification appears to actively describe that the glycosylation of steviol and the glycosylation of the C2’ of a 13-O- or 19-O-glucose of a steviol glycoside are catalyzed by separate and structurally distinct group of enzymes such that the specification is deemed to evidence that the performance of any UDP-glycosyl transferase to catalyze both of these reactions is unpredictable.  In particular, there is no description in the specification that the EUGT11 transferase (SEQ ID NO: 152 of the specification) has any activity to transfer a sugar moiety to steviol in any capacity.  Specifically, the specification, page 104, line 13, directly states that “EUGT11 and UGT91D2e were not able to use steviol as a substrate.”
First UDP-glycosyl transferases capable of converting higher amounts of RebA to RebD compared to the UDP glycosyl transferase polypeptide having the amino acid sequence set forth in SEQ ID NO:5 under corresponding reaction conditions.
The specification, page 103, line 1, states that “Fifteen genes were tested for RebA 1,2-glycosylation activity. See Table 10.”  “The reaction mixture containing EUGT11 (Rice, AC133334, SEQ ID NO:152) was shown to convert significant quantities of RebA to RebD. See LC-MS chromatograms in Fig. 4. As shown in the left panel of FIG. 4, UGT91D2e produced a trace amount of RebD when RebA was used as the feedstock.” Specification, page 103, lines 8-11.  
The preceding is understood as a description that out of the 15 genes screened, only EUGT11 and UGT91D2e (SEQ ID NO: 5 of the specification) have any ability to glycosylate RebA to RebD, or at least that only EUGT11 has activity for converting RebA to RebD that is higher including “at least 20 times faster” than the transferase of SEQ ID NO: 5.
In view of the above, the specification evidences the following:
The ability of any UDP-glycosyl transferase to utilize RebA as a substrate cannot be predicted from the guidance provided by the specification but can only be determined via “testing” as demonstrated in the specification;
The specification describes one species of transferase, EUGT11, having faster activity to convert RebA to RebD than the transferase of SEQ ID NO: 5 including “at least 20 times faster”; and
The specification describes at least 14 transferase that either 1) failed to have activity on RebA or 2) do not have faster activity on RebA than the transferase of SEQ ID NO: 5, such transferases shown in Table 10 (page 103 of the specification) with the exception of EUGT11.
The specification, Example 7 (pages 109-112) discusses several identified “EUGT11 homologs” as set forth in Table 11 of the specification.  However, a description of the activities of such “EUGT11 homologs” is limited to “clone P 64B (see Table 11) produced a trace amount of product using rubusoside and RebA.”  Specification, page 110, lines 24-25.  The preceding is understood as a description that the other identified “EUGT11 homologs” either 1) had no activity on RebA as a substrate, or 2) did not have 
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.” “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”
Here, the specification discloses one species of UDP-glycosyl transferase, EUGT11, described to convert higher amounts of RebA to RebD including a rate at least 20 times faster than the transferase of SEQ ID NO: 5.  The specification affirmatively demonstrates that even transferases described as “EUGT11 homologs” do not possess the characteristics of faster conversion of RebA to RebD required by the recited genus of UDP-glycosyl transferases as recited in claims 1 and 2.  That is, the specification does not describe a representative number of species nor a disclosure of relevant, identifying characteristics that would allow the ordinarily skilled artisan at the time of the invention to reasonably identify other species of transferases, other than the EUGT11 species specifically disclosed, that possess the required claim features of faster conversation (higher amounts) of RebA to RebD as recited in claims 1 and 2.  Since the specification demonstrates that identified homologs of EUGT11 do not have the required claim features of faster conversation (higher amounts) of RebA to RebD as recited in claims 1 and 2, an ordinarily skilled artisan at the time of invention could not predict the operability of any UDP-transferase to convert higher amounts (including at a rate that is at least 20 times faster) of RebA to RebD than the transferase of SEQ ID NO: 5 based upon the written description provided by the specification, since the specification demonstrates that even EUGT11 homologs do not have activity to convert RebA to RebD at amounts higher than the transferase of SEQ ID NO: 5 and/or at a rate that is at least 20 times faster than the transferase of SEQ ID NO: 5.  As such, the specification provides no significance guidance to identify any UDP-glycosyl transferase having the characteristics of faster conversion of RebA to RebD required by the recited genus of UDP-glycosyl transferases as recited in claims 1 and 2 (including 20 times faster) other than the single enumerated EUGT11 species.  Further, 
For these reasons, the specification fails to set forth a sufficient written description to establish possession of a genus of first 5’-UDP glycosyl transferases having the activity to convert RebA to RebD with the features required by claims 1 and 2 as reviewed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,631,215 B2 further in view of Gardana et al. (Metabolism of stevioside and rebaudioside A from Stevia rebaudiana extracts by human microflora, J. Agric. Food Chem. 51 (2003): 6618-22) and De Leon et al. (Periplasmic penicillin G acylase activity in recombinantEscherichiacolicells permeabilized with organic solvents, Process Biochem. 39 (2003): 301-05).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The current application claims priority to U.S. Patent No. 9,631,215 B2.
Patented claim 1 recites a recombinant host cell having a gene encoding SEQ ID NO: 152 encoding a polypeptide capable of beta 1,2 glycosylation of the C2′ of the 13-O-glucose, 19-O-glucose, or both 13-O-glucose and 19-O-glucose of a steviol glycoside wherein claims 26 and 29 directly states that a polypeptide having SEQ ID NO: 152 is an embodiment of a first 5-UDP glycosyl transferase polypeptide as recited in claims 1 and 2 including having the activity to convert RebA to RebD at the rate relative to the transferase of SEQ ID NO: 5 as recited in claims 1 and 2. Patented claims 8 and 9 recite that the recombinant host cell is S. cerevisiae or E. coli.  Patented claim 1 further recites the recombinant host cell expressing genes encoding polypeptides as recited in claims 3, 17, 18, 20-25, 27 and 30. Patented claim 3 recites the recombinant cell produces UDP-glucose which is supplying a UDP-sugar as recited in claim 6.  Further, patented claims 19-34 recite methods for producing a steviol glycoside (i.e. a target steviol glycoside) by culturing the recombinant cell of patented claim 1 including wherein the cell is permeabilized (patented claim 20), and wherein the target steviol glycoside is RebD produced upon transfer of a glucose moiety to rebaudioside A (patented claim 21). It is noted patented claim 21 setting forth that “rebaudioside D is produced upon transfer of a glucose moiety to rebaudioside A” is considered to be a statement of contacting RebA (a precursor steviol glycoside) with a recombinant host cell as e.g. a second sugar moiety) to RebA to produce RebD as a target steviol glycoside wherein such glucose moiety inherently originates from UDP-glucose in view of the polypeptide of SEQ ID NO: 152 being expressly described by U.S. Patent No. 9,631,215 as a 5’-UDP glycosyl transferase. U.S. Patent No. 9,631,215, col. 73, ln. 1-7.  That is, the methods of patented claims 19-34 producing various steviol glycosides as recited in patented claim 28 is considered to meet the claim limitation of contacting the recombinant host cell of patented claim 1 with a composition comprising a precursor steviol glycoside.  It is noted that patented claim 28 recites that steviol-13-O-glucoside, steviol-1,2-bioside, steviol-1,3-bioside, steviol-19-O-glucoside, stevioside, 1,3 stevioside, rubusoside, rebaudioside A, rebaudioside B, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, or dulcoside A are all steviol glycosides producible by the methods of the patented claims which includes some of these steviol glycosides being intermediates for the eventual production of RebD including steviol-19-O-glucoside or steviol-13-O-glucoside as a precursor steviol glycoside converted to RebD as recited in claims 22 and 24.
Regarding claims 8 and 11 (and claims depending therefrom) reciting that a starting composition comprises a stevia extract having RebA and stevioside and/or the cells are fed raw materials comprising steviol glycosides, in view of patented claim 21 directly stating that “rebaudioside D is produced upon transfer of a glucose moiety to rebaudioside A,” the ordinarily skilled artisan at the time of invention would have been motivated to supplement the culture medium recited in patented claim 19 with additional RebA in order to promote the conversion of RebA to RebD as recited since patented claim 21 directly states that the cultured recombinant host cell of patented claim 1 converts RebA to RebD it cannot be considered to be inventive to supply exogenous RebA. Gardana et al., abstract state that stevia extract from Stevia rebaudiana contains significant quantities of rebaudioside A (RebA).  In adding RebA to a culture medium as discussed above, the ordinarily skilled artisan would have been motivated to utilize any convenient source RebA including the stevia extracts readily available due to their use as natural sweeteners as described by Gardana et al.

Regarding claim 14, patented claim 20 directly recites a permeabilized recombinant host cell but does not set forth any method steps for achieving such permeabilization.  Many methods of permeabilizing cells including E. coli are known in the art including the use of organic solvents to permeabilize E. coli as taught by De Leon et al., abstract.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,435,730 B2. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons set forth below.
Patented claims 1-16 appear to anticipate all of the features of the rejected claims except for claim 8.  Claims 26 and 29 directly states that a polypeptide having SEQ ID NO: 152 is an embodiment of a first 5-UDP glycosyl transferase polypeptide as recited in claims 1 and 2 including having the activity to convert RebA to RebD the rate relative to the transferase of SEQ ID NO: 5 as recited in claims 1 and 2. That is, the rejected claims (except for claim 8) appear to be generic to all that is recited in patented claims 1-16. It is noted that patented claim 5, paragraph (d), states “the precursor steviol glycoside is steviol-13-O-glucoside, steviol-19-O-glucoside, rubusoside, steviol-1,2-bioside, stevioside, rebaudioside A, rebaudioside B, or rebaudioside E . . . the polypeptide capable of beta 1,3 glycosylation of the C3′ of the 13-O-glucose, the 19-O-glucose, or both . . and having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO:7 . . . and rebaudioside D is produced upon transfer of the one or more sugar moieties from the one or more UDP-glucose to steviol, the precursor steviol glycoside” is considered to directly disclose or suggest steviol-19-O-glucoside, steviol-13-O-glucoside rubusoside or stevioside converted to RebD as recited in claims 20, 22 and 24.
Regarding claim 8, patented claim 9 directed states “wherein the whole cell in vitro method comprises feeding raw materials comprising Stevia extracts, comprising the one or more UDP-sugars and one or more of the steviol, the precursor steviol glycoside and/or the mixture thereof to a whole cell” but does not directly state such Stevia extract contains RebA and/or stevioside.  However, Gardana et al., et al. that contain RebA.

Examiner statement regarding prior art
As discussed under the rejections under 35 U.S.C. 112, first paragraph, independent claims 1 and 2 require than any embodiment first 5’-UDP glycosyl transferase have a required property of having a higher conversion rate or higher amounts of RebA to RebD compared to the transferase of SEQ ID NO: 5. As discussed above, the specification does not indicate any first 5’-UDP glycosyl transferase having the required RebA to RebD conversion activity other than EUGT11 (SEQ ID NO: 152). Further, the examiner is unable to locate any 5’-UDP glycosyl transferase in the prior art that can be reasonably believed to have the required RebA to RebD conversion activity, wherein EUGT11 is not suggested by the prior art for use in methods for producing steviol glycosides for the reasons stated below.
Individual host cells and enzymes for producing steviol or steviol glycosides are known in the prior art, for example Yamaguchi et al. (U.S. 2008/0271205 A1) (see IDS). However, none of the prior art of record teaches a glycosyl transferase having significant identity to recited SEQ ID NO: 152, which is the only identifiably glycosyl transferase having any evidence for having the required activity to convert RebA to RebD as recited. SEQ ID NO: 152 is an enzyme from Oryza sativa (rice) translated from the gene Os03g0702000 or by the name EUGT11. The enzyme of SEQ ID NO: 152 is not well characterized in the prior art and rice is not an organism well-associated with the production of steviol glycosides. As such, the prior art is not deemed to contain a fair suggestion to utilize a transferase having identity to SEQ ID NO: 152 for the production of steviol glycosides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652